—In a proceeding pursuant to CPLR article 78 to compel the respondent New York State Division of Cemeteries to further investigate and prosecute a complaint alleging misconduct by the Mount Judah Cemetery, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Rutledge, J.), dated October 31, 1994, which, upon granting the respondent’s motion to dismiss the proceeding, dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
"The filing and determination of a protest to the Cemetery Board shall be a prerequisite to obtaining judicial review of any order or determination made by the director” (see, 19 NYCRR 200.2 [e]). Here, the petitioner failed to file a protest with the Board prior to seeking judicial review, and therefore, the petitioner is unable to obtain judicial review of the determination (see, 19 NYCRR 200.2 [c], [e]). Miller, J. P., Hart, Friedmann and Florio, JJ., concur.